DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Byrne et al. (USPUB 2018/0358765) herein ‘765, in view of Carpanzano (USPUB 2014/0030910) in view of Byrne et al. (USPUB 2017/0264120) herein ‘120.


As to Claim 1, ‘765 discloses a battery-based power device, comprising: a housing defining an interior region, the interior region comprising an electrical connector mounted therein and accessible from outside the housing (Figure 1).  ‘765 does not expressly disclose a compartment defined within the housing for receiving a rechargeable electrical power source having an outer housing, the compartment comprising a plurality of electrical contacts operably connected to the electrical connector and an opening dimensioned to receive the outer housing of the rechargeable electrical power source therein, and wherein the housing comprises a mounting cavity configured for removable attachment to an edge of a furniture article and the housing is adjustable in a first clamping direction toward a surface of the furniture article and in a second opposite clamping direction away from the surface of the furniture article by a rotatable holding member that extends upward from a lower portion of the housing.  Carpanzano discloses wherein the housing comprises a mounting cavity configured for removable attachment to an edge of a furniture article and the housing is adjustable in a first clamping direction toward a surface of the furniture article and in a second opposite clamping direction away from the surface of the furniture article by a rotatable holding member that extends upward from a lower portion of the housing (Figure 1C).  ‘120 discloses a compartment defined within the housing for receiving a rechargeable electrical power source having an outer housing, the compartment comprising a plurality of electrical contacts operably connected to the electrical connector and an opening dimensioned to receive the outer housing of the rechargeable electrical power source therein (Paragraph 34).  It would have been obvious to one having ordinary skill in the art at the time of this invention to take the teaching of Carpanzano, and have an upper and lower housing that get secured to an article by clamping, and add it to the device of ‘765, in order to allow for the lower portion to provide greater surface area for clamping, and further add a battery, as taught by ‘120, in order to allow the device to supply power without requiring a wall connection.


As to Claim 2, ‘765, Carpanzano, and ‘120 disclose the battery-based power device of claim 1, wherein the electrical connector comprises one or more plugs for delivering AC power or DC power (‘765 Figure 1).  

As to Claim 3, ‘765, Carpanzano, and ‘120 disclose the battery-based power device of claim 1, wherein the interior region further comprises at least one of a power button or a power indicator light mounted therein (‘765 Paragraph 24).  
As to Claim 4, ‘765, Carpanzano, and ‘120 disclose the battery-based power device of claim 1, but do not expressly disclose wherein the mounting cavity has a height of about 2 inches or less. However, the Examiner takes official notice that changing the size and shape of an object only requires routine skill in the art, and it would be obvious to make it sized so it can house the components.

As to Claim 5, ‘765, Carpanzano, and ‘120 disclose the battery-based power device of claim 1, wherein the rotatable holding member is a tightening screw (Capanzano Figure 1C).  

As to Claim 6, ‘765, Carpanzano, and ‘120 disclose the battery-based power device of claim 1, wherein the plurality of electrical contacts in the compartment are operably connected to the electrical connector by a power cord or bus (‘765 Figure 3-4).  

As to Claim 7, ‘765, Carpanzano, and ‘120 disclose the battery-based power device of claim 1, wherein the plurality of electrical contacts are positioned on an interior surface of the compartment opposite the opening (‘765 Figure 1-4).  

As to Claim 8, ‘765, Carpanzano, and ‘120 disclose the battery-based power device of claim 1, wherein the electrical connector is operatively connected to a printed circuit board (PCB) and the PCB is operatively connected to the plurality of electrical contacts (‘765 Figure 7C and Element 124.  


As to Claim 9, ‘765 discloses a battery-based power device, comprising: a housing defining an interior region, the interior region comprising an electrical connector mounted therein and accessible from outside the housing (Figure 1).  ‘765 does not expressly disclose a compartment defined within the housing for receiving a rechargeable electrical power source having an outer housing, the compartment comprising a plurality of electrical contacts operably connected to the electrical connector and an opening dimensioned to receive the outer housing of the rechargeable electrical power source therein, and wherein the housing comprises a mounting cavity configured for removable attachment to 28a furniture article by use of a rotatable tightening screw, wherein, upon rotation in a first rotational direction, the rotatable tightening screw is configured to move longitudinally in a first clamping direction toward a surface of the furniture article and, upon rotation in a second rotational direction, the rotatable tightening screw is configured to move longitudinally in a second clamping direction away from the surface of the furniture article.  Carpanzano discloses wherein the housing comprises a mounting cavity configured for removable attachment to 28a furniture article by use of a rotatable tightening screw, wherein, upon rotation in a first rotational direction, the rotatable tightening screw is configured to move longitudinally in a first clamping direction toward a surface of the furniture article and, upon rotation in a second rotational direction, the rotatable tightening screw is configured to move longitudinally in a second clamping direction away from the surface of the furniture article (Figure 1C).  ‘120 discloses a compartment defined within the housing for receiving a rechargeable electrical power source having an outer housing, the compartment comprising a plurality of electrical contacts operably connected to the electrical connector and an opening dimensioned to receive the outer housing of the rechargeable electrical power source therein (Paragraph 34).  It would have been obvious to one having ordinary skill in the art at the time of this invention to take the teaching of Carpanzano, and have an upper and lower housing that get secured to an article by clamping, and add it to the device of ‘765, in order to allow for the lower portion to provide greater surface area for clamping, and further add a battery, as taught by ‘120, in order to allow the device to supply power without requiring a wall connection.


As to Claim 10, ‘765, Carpanzano, and ‘120 disclose the battery-based power device of claim 9, wherein the rotatable tightening screw comprises a bottom head having an outer finger-graspable surface (Carpanzano Figure 1c, Element 107).  

As to Claim 11, ‘765, Carpanzano, and ‘120 disclose the battery-based power device of claim 9, wherein the interior region further comprises at least one of a power button or a power indicator light mounted therein (‘765 Paragraph 24).  

As to Claim 12, ‘765, Carpanzano, and ‘120 disclose the battery-based power device of claim 9, wherein the electrical connector comprises one or more plugs for delivering AC power or DC power (‘765 Figure 1-4).  

As to Claim 13, ‘765, Carpanzano, and ‘120 disclose the battery-based power device of claim 9, wherein the plurality of electrical contacts are positioned on an interior surface of the compartment opposite the opening (‘765 Figure 7a).  

As to Claim 14, ‘765, Carpanzano, and ‘120 disclose the battery-based power device of claim 9, but do not expressly disclose wherein the mounting cavity has a height of about 1.5 inches or less.  However, the Examiner takes official notice that changing the size and shape of an object only requires routine skill in the art, and it would be obvious to make it sized so it can house the components.

As to Claim 15, ‘765 discloses a battery-based power device, comprising: a housing defining an interior region, the interior region comprising an electrical connector 29mounted therein and accessible from outside the housing (Figure 1).  ‘765 does not expressly disclose a compartment defined within the housing for receiving a rechargeable electrical power source having an outer housing, the compartment comprising a plurality of electrical contacts operably connected to the electrical connector and an opening dimensioned to receive the outer housing of the rechargeable electrical power source therein, wherein the opening is dimensioned to receive the outer housing of the rechargeable electrical power source therein and is configured for positioning below an edge of a furniture article, and wherein the housing is configured for removable attachment to the edge of the furniture article.  Carpanzano discloses the compartment comprising a plurality of electrical contacts operably connected to the electrical connector and an opening dimensioned to receive the outer housing of the rechargeable electrical power source therein, wherein the opening is dimensioned to receive the outer housing of the rechargeable electrical power source therein and is configured for positioning below an edge of a furniture article, and wherein the housing is configured for removable attachment to the edge of the furniture article (Figure 1C).  ‘120 discloses a compartment defined within the housing for receiving a rechargeable electrical power source having an outer housing (Paragraph 34).  It would have been obvious to one having ordinary skill in the art at the time of this invention to take the teaching of Carpanzano, and have an upper and lower housing that get secured to an article by clamping, and add it to the device of ‘765, in order to allow for the lower portion to provide greater surface area for clamping, and further add a battery, as taught by ‘120, in order to allow the device to supply power without requiring a wall connection.


As to Claim 16, ‘765, Carpanzano, and ‘120 disclose the battery-based power device of claim 15, wherein the electrical connector comprises an AC outlet, a USB-C plug, a USB-A plug, or combination thereof (‘765 Figure 1).  

As to Claim 17, ‘765, Carpanzano, and ‘120 disclose the battery-based power device of claim 15, but do not expressly disclose wherein the rechargeable battery is a lithium ion battery.  The Examiner takes official notice that Lithium ion batteries are well known in the art, and it would have been obvious to one having ordinary skill in the art at the time of this invention to use a lithium ion battery as the battery in ‘120 (Paragraph 34), as lithium ion batteries have a high energy density and do not suffer from memory effects, and therefore make ideal power sources for portable devices and applications.

As to Claim 18, ‘765, Carpanzano, and ‘120 disclose the battery-based power device of claim 15, wherein the interior region further comprises at least one of a power button or a power indicator light mounted therein (‘765 Paragraph 24).  

As to Claim 19,  ‘765, Carpanzano, and ‘120 disclose a  kit for providing power at a furniture article, comprising: the battery-based power device of claim 1; and at least one rechargeable battery (See above claims).  

As to Claim 20, ‘765, Carpanzano, and ‘120 disclose a kit for providing power at a furniture article, comprising: the battery-based power device of claim 15; and at least one rechargeable battery (See above claims).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J GRANT whose telephone number is (571)270-5820.  The examiner can normally be reached on Monday - Friday 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571)272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT GRANT/Primary Examiner, Art Unit 2859